Citation Nr: 1720218	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right arm disability. 

2.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome and ulnar nerve compression (also referred to as a right wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio, which, in relevant part, denied service connection for a right wrist and right arm disability.  In June 2016, the Veteran filed a timely Substantive Appeal (VA Form 9).

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript is contained within the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right wrist disability did not occur in, or is not otherwise related to, service.

2.  The Veteran's right arm disability did not occur in, or is not otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1101, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1101, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right arm and right wrist disability that he claims he suffered in service.  The Veteran has asserted different theories as to causation, including exposure to firefighting chemicals and pulling his arm and wrist while stationed onboard his ship.

VA law provides compensation payments to Veterans for service-connected disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon entry to service, the Veteran's January 1959 Report of Medical History reveals no complaints of pain or loss of mobility for the right arm and wrist.  It was noted by the examiner that the Veteran suffered a broken collarbone as a child with no deformity or loss of motion, a fractured right elbow in 1953 with no complications or loss of motion, and, a fractured right shoulder in 1953, also with no complications or loss of motion.  

The first record of an in-service complaint regarding the Veteran's right wrist and arm was in a June 1959, where service treatment records reveal that the Veteran stated that he had two episodes of swelling of his hands and feet, and that he believes it was due to his contact with a fire-fighting chemical.

In August 1959, the Veteran was hospitalized after awakening with pain in his upper right arm and numbness in his entire right hand, worse in the fourth and fifth fingers, and which lasted several hours.  His examiners recommended he be admitted for medical treatment with a preliminary diagnosis of ulnar nerve disease of the right arm.  The Veteran complained that even after an episode subsided, numbness and occasional weakness persisted.  Physical examination showed tenderness of the inner aspect of the upper right humerus, diminished pain, touch, vibration sense in the right fourth and fifth fingers and lateral aspect of right hand, and weakness in fourth and fifth finger abduction.  An X-ray was taken and showed a well-healed old fracture of the upper third right humerus.

During hospitalization, his sensation gradually returned, and at the time of discharge from hospitalization, only a diminished pain sensation could be detected in the right fifth finger.  However, some weakness persisted.  An Orthopedic consultation was then performed, which substantiated the findings, and indicated no further treatment was necessary at the time.  Later in August 1959, the Veteran's diagnosis was changed to compression of ulnar nerve, right arm, NEC, cause unknown.  

In March 1960, the Veteran was afforded a VA examination for a claim for a left wrist disability claim.  The examination appears to exclusively focus on the Veteran's left upper extremity, with no mention of his upper right extremity.  However, the examiner noted that generally, there were no neurological findings.

In a February 2012 VA medical report, the Veteran stated that he continues to have problems with pain and numbness in his arms, hand, and wrist, ever since the military.  Due to his complaints, he was administered an X-ray which showed that the Veteran suffered from significant arthritis for which he was fitted with bilateral wrist splints.  In April 2012, a comprehensive medical examination was conducted on the Veteran's arms and wrists.  It was noted that ulnar motor nerve was specifically tested and concluded to be "normal."

In October 2013, the Veteran was afforded a VA examination for his right arm and right wrist claims.  Concerning his right wrist, the examiner conducted both a musculoskeletal and peripheral nerve examination.  After the musculoskeletal examination, the examiner concluded that the Veteran has no musculoskeletal pathology upon imaging.  The examiner mentioned that prior VA medical records indicate arthritis in the hand, specifically of the bilateral first metacarpocarpal joints.  In regard to the peripheral nerves electrodiagnostic testing revealed the following:  "Impression: numbness of the arms and hands responding to carpal tunnel splinting splinting--bilateral carpal tunnel syndrome symptoms with 
extensive cervical spine arthritis. With daily numbness and pain responding 
somewhat to splinting."   The examiner opined as follows: 

Veteran's b/l carpal tunnel is less likely as not related to in-service events. Rationale: Per review of STRs, veteran was noted to have right ulnar nerve compression on 8/5/59, and veteran was documented to have sensation gradually return during hospitalization; this was also not noted in the service treatment records to be a reason for discharge. Furthermore, there were no neurological findings at C&P exam on 3/19/60. Per PM&R, his current symptoms are related to his neck arthritis, the latter of which was not incurred in or caused by the service.
 
The October 2013 examiner also referenced the X-Ray from February 2012, which revealed degenerative joint disease of the first metacarpal joint.  In addition to the peripheral nerves examination, a musculoskeletal arm (elbow and forearm) examination that included various range of motion tests was conducted during the same visit, and showed no signs of a disability.  The results of both tests led the examiner to ultimately conclude that the right arm was "normal."

The RO next denied the claims for both disabilities in January 2014.  In support of the denial for the arm disability, the RO explained that there was no current disability of the wrist, and thus no basis for service connection.  The RO referenced the fact that the examiner concluded the right wrist carpal tunnel syndrome was due to the Veteran's non-service connected neck arthritis.

In February 2014, the Veteran filed a statement in support of his claim that explained his history of a right fractured humerus and how his problems with his right arm started only after he entered service.  He further asserted that he believed his in-service job was the cause of his pain, numbness, and weakness in his right arm and wrist.

A Statement of the Case (SOC) was provided to the Veteran in May 2016.  The RO relied on the October 2013 examinations, and once again denied the Veteran's claims.  Although the RO acknowledged complaints of a nerve condition during service, the RO concluded that it had resolved itself while in service and unrelated to the Veteran's current disability.

A videoconference hearing before the undersigned VLJ was held in February 2017.  Concerning causation of his current disabilities, the Veteran recollected a vague incident in which he pulled his arm and wrist while at sea.  He later claimed that his disabilities may be related to his job, and that he could have been allergic to unused fuel that ultimately caused him to lose feeling.  He then asserted that he was initially treated for his disabilities, and then discharged from active duty because of them.  The record, however, indicates that the Veteran was discharged for a personality disorder.  The undersigned VLJ next decided to leave the record open so that the Veteran could garner supporting opinions from his treating physicians to identify his current disabilities and attempt to link them with service.
  
A letter of support was provided on behalf of the Veteran in March 2017. The letter from treating physician, Dr. D.T., stated:

I have been treating the veteran for DJD right shoulder condition.  I have reviewed the (in-service medical treatment records not available) and my current treatment records and opine that it is more likely than not that the shoulder conditions are directly related to the injuries the veteran incurred in service or aggravated by the service connected condition. 

Analysis

Service treatment records clearly document that the Veteran experienced symptoms of a right extremity disability while serving.  In August 1959, an account of the Veteran's symptomology was noted, and the Veteran was provided with a diagnosis; compression of ulnar nerve, right arm, NEC, cause unknown.

The October 2013 disability examination report, it was noted that median right nerve had incomplete paralysis of mild severity; the diagnosis was carpal tunnel syndrome attributed to non-service connected neck arthritis.  The examiner acknowledged the original August 1959 diagnosis of a compressed ulnar nerve of the right arm, but found that Veteran's current disability was due to the Veteran's nonservice-connected neck arthritis, and that the original condition (right ulnar nerve compression) resolved itself in service.  Upon review, the Board finds this examination carries substantial probative weight because it specifically tests for, and rules out, any relation to the Veteran's in-service disability.  This assessment is also consistent with the Veteran's April 2012 diagnosis, which was independently conducted for treatment purposes.  Further, the Veteran's service treatment records indicate that his condition improved after hospitalization, ultimately resolving itself.  There is no contradictory medical opinion.  Based on the foregoing, the Board finds a preponderance of evidence weighs against a finding of service connection for the Veteran's current right wrist disability.

The Veteran also seeks service connection for a right arm disability distinct from a right wrist disability.  During the February 2017 video conference hearing, it was questioned whether the Veteran's right arm disability would be more appropriately  categorized as a right shoulder disability due to the fact that the Veteran showed great difficulty with range of motion.  Post-service VA and private medical records indicate ongoing treatment for pain of the shoulder, the elbow, and the arm in general.  Review of service treatment records reveal no indication of complaints or treatment of shoulder pain or elbow pain while the Veteran was in service.  The Veteran's testified during the February 2017 video conference that he suffered a dislocated shoulder after leaving service that required an operation.  Additionally, he testified that he broke his back in 1992, which left him "paralyzed from the neck down."  VA medical records also indicate that Veteran reports he fractured his right elbow (his second) in 1980 after an accident.  An April 2015 X-ray of his right elbow revealed arthritis and a small bone spur.  In regard to his shoulder, records also show a November 2014 diagnosis of osteoarthrosis, osteopenia, and posttraumatic deformity of the proximal humerus.  While the Veteran acquired a private medical opinion linking his shoulder disability to service, the physician did not provide any rationale supporting his opinion.  Additionally, the physician did not review the Veteran's claims file, including the Veteran's service treatment records.  Therefore, little probative weight is assigned to this March 2017 medical opinion.

Based on the above evidence, the Board also finds a preponderance of the evidence weighs against the claim for a right arm or shoulder disability.  There is no documentation of any injury or event to the Veteran's right shoulder or elbow in service.  The Board reiterates that the Veteran suffered multiple serious post-service injuries that directly affected his right elbow and shoulder, but there is no record of any in-service injuries.

In reaching both these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C. A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

      Duties to Notify and Assist
      
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board finds that VA has satisfied its duty to notify under the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  A series of letters were sent to the Veteran that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, all necessary development has been attempted or accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

 A VA medical examination for the purpose addressing the Veteran's disability was also afforded to the Veteran in October 2013.  An examiner with appropriate expertise conducted it and provided a probative and thorough evaluation and opinion.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a right wrist disability, to include ulnar nerve compression and carpal tunnel syndrome, is denied.

Service connection for the Veteran's right arm disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


